Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art to Kabayama (JP 59-76616 A) discloses (Fig. 5) that second valves (4) are located downstream of a first valve (22) in a coolant flow direction wherein at least some of the valves (4) are turned off while valve (22) is providing a flow of coolant to other of the valves (4) and Fujibayashi et al. (JP 10-192951 A) discloses a flow rate regulating valve (12) upstream in a coolant flow direction from an on/off valve (13) and having a control operable to control cooling water quantity at a center and ends of a strip so that the flows are different, but the prior art of record does not disclose; a second valve control unit controlling opening of the second valve to cause a flow rate actual value detected by the flow rate detector to coincide with a flow rate target value, and the cooling apparatus control unit includes a remaining coolant discharging section controlling the first valve to the open state and the second valve to the closed state by setting the flow rate target value to zero before the material to be rolled reaches the rolling mill, and a flow rate target value setting section setting the flow rate target value to a value corresponding to a target temperature of the material to be rolled after the control by the remaining coolant discharging section.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525.  The examiner can normally be reached on M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.